Gn Petition for Rehearing.

It appears from the statement of counsel in petition for. rehearing, that the $5,000 which was deposited by Eckhardt as a loan to Achziger, and which the court, by its decree distributed, has not yet been so distributed and applied. If the money is still in the registry of the court, Eckhardt will be permitted to withdraw the same on the surrender to Achziger of his note and releasing the deed of trust.
This $5,000 not having been devoted to the payment of the Sanborn estate mortgage and there being a cross-complaint in this action seeking to foreclose said mortgage, the matter of counsel fees for a foreclosure will not be determined as a part of this judgment. The parties involved in that matter will be left to proceed according to their rights and interests.
It is further claimed that the record shows payments by Roberts to McClellan of something over $1,700. It does not appear, however, that this money was paid upon the $10,000 note. At all events, Morris bought the note without any credits thereon. Whether the said payments should belong to Morris or to the Roberts estate is a matter not to be determined in this action.
The petition for rehearing is denied.